Plaintiff recovered judgment for ten thousand dollars and interest against the defendant for breach of its contract to deliver certain bonds to plaintiff in accordance with certain written agreements designated as bond certificates issued to plaintiff's assignor. The facts of the case are identical with those considered in Snyder v. United Properties Company ofCalifornia, ante, p. 428, [200 P. 366], and by stipulation of counsel this appeal has been submitted upon the same set of briefs.
For the reasons given in the opinion in that case, the judgment is affirmed.
Sturtevant, J., and Langdon, P. J., concurred. *Page 799